 


 HR 5816 ENR: To extend the authorization for the United States Commission on International Religious Freedom.
U.S. House of Representatives

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
One Hundred Thirteenth Congress of the United States of America At the Second SessionBegun and held at the City of Washington on Friday, the third day of January, two thousand and fourteen 
H. R. 5816 
 
AN ACT 
To extend the authorization for the United States Commission on International Religious Freedom. 
 
 
1.Extension and termination of authorityThe International Religious Freedom Act of 1998 is amended— 
(1)in section 207(a) (22 U.S.C. 6435(a)), by striking 2014 and inserting 2015; and 
(2)in section 209 (22 U.S.C. 6436), by striking September 30, 2014 and inserting September 30, 2015. 
2.Effective dateThe amendments made by this Act shall take effect as if enacted on December 10, 2014.  
 Speaker of the House of Representatives.Vice President of the United States and President of the Senate.
